Citation Nr: 0625624	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  05-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation pursuant 
to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to April 
1947 and from July 1948 to January 1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the benefit 
sought on appeal.  The appellant, the veteran's surviving 
spouse, perfected an appeal of that decision.


FINDINGS OF FACT

1.  The veteran died in June 2003.

2.  He was entitled to receive compensation at the time of 
his death for a service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding his death.


CONCLUSION OF LAW

The criteria for an award of Dependency and Indemnity 
Compensation are met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 
38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation benefits are payable to 
the surviving spouse of a veteran if the veteran's death was 
not due to his own willful misconduct and if he received, or 
was entitled to receive, compensation at the time of his 
death for a service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding his death.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22(a) (2005).  The term 
"entitled to receive" means that at the time of his death the 
veteran had applied for compensation but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision.  38 C.F.R. § 3.22(b) 
(2005).

The veteran was granted service connection for anxiety 
reaction in February 1957.  In an April 1976 rating decision 
the RO revised the definition of the service-connected 
disability to anxiety reaction with depression and 
somatization features, and increased the rating from 10 to 
70 percent.  The RO also awarded a total disability rating 
based on individual unemployability, effective August 27, 
1975.

In a March 1981 decision the RO terminated the total rating 
based on unemployability, effective May 31, 1981, which the 
veteran appealed to the Board.  In an April 1982 decision the 
Board denied entitlement to a total rating based on 
individual unemployability.  In a decision issued 
concurrently with the instant decision, the Board has 
determined that the April 1982 decision was clearly and 
unmistakably erroneous in not restoring the total rating 
based on unemployability.  The Board further found that 
because the termination of the total rating was not in 
accordance with the applicable regulations, the termination 
was void ab initio.  For that reason the total rating based 
on unemployability has been restored effective May 31, 1981.

The death certificate shows that the veteran died in June 
2003.  With restoration of the total rating based on 
unemployability effective May 31, 1981, he was entitled to 
receive compensation at the time of his death for a service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding his death.  The Board finds, therefore, that the 
evidence supports the award of Dependency and Indemnity 
Compensation pursuant to 38 U.S.C.A. § 1318.


ORDER

Entitlement to Dependency and Indemnity Compensation pursuant 
to 38 U.S.C.A. § 1318 is granted.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


